Citation Nr: 1819950	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-27 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ankle injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Although the Veteran initially requested a Board hearing, he withdrew that request in November 2017 and has not requested another hearing. See 38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a written correspondence received in November 2017, before the Board promulgated a decision, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for a left ankle disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to service connection for a left ankle disability are met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim involving entitlement to service connection for a left ankle disability, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

In a November 2017 written correspondence, before the Board promulgated a decision on these matters, the Veteran indicated his desire to withdraw the claim on appeal with respect to entitlement to service connection for a left ankle disability. Therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for a left ankle disability, and they are therefore dismissed.


ORDER

The appeal as to entitlement to service connection for a left ankle disability is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


